CALHOUN, Judge.
This is an appeal from a final judgment upon forfeiture of a bail bond.
The record fails to show that any briefs were filed by appellants in the trial court. We fail to find a waiver by the state of such filing. The motion is made^ by the state’s attorney before this court to dismiss the appeal because briefs in the case were not filed in the court below. It is the uniform holding of this court that in cases such as this briefs must be filed in the trial court and in this court in compliance with the law and rules governing civil cases, or a waiver of such filing must appear of record. Article 2283, Revised Civil Statutes, 1925; article 866, C. C. P.; Lewis et al. v. State, 109 Texas Crim. Rep., 661, 7 S. W. (2d) 74; Bratton et al. v. State, 109 Texas Crim. Rep., 329, 4 S. W. (2d) 562; Rees et al. v. State, 13 S. W. (2d) 856; Johns et al. v. State, 115 Texas Crim. Rep., 335; *600Thodberg et al. v. State, 194 S. W., 1108.
The motion to dismiss is well taken. The appeal will be dismissed, and it is accordingly so ordered.

Dismissed.

The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.